              Case 1:20-cv-02547-CJN Document 6 Filed 10/29/20 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



JOHN ERIN BINNS                                  )
                                                 )
Plaintiff.                                       )
                                                 )
v.                                               )
                                                 )
FEDERAL BUREAU OF                                )
INVESTIGATION                                    )
Washington DC, 20535                             )
                                                 )     Case No: 1:20-cv-02547 (CJN)
DEPARTMENT OF JUSTICE                            )
Washington DC, 20530                             )
                                                 )
Defendants.                                      )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )



                                   AMENDED COMPLAINT

1. This is an action under the Freedom of Information Act, 5 USC § 552 (“FOIA”). Plaintiff

John Erin Binns seeks to compel the Federal Bureau of Investigation (“FBI”) and Department

of Justice (“DOJ”) to comply with their obligations under FOIA to release records regarding

the Satori botnet and Mirai botnet investigations.



                                JURISDICTION AND VENUE

2. The court has jurisdiction over this action pursuant to 28 USC § 1331 and 5 USC §

552(a)(4)(B). Venue lies in this district under 5 USC § 552(a)(4)(B).
             Case 1:20-cv-02547-CJN Document 6 Filed 10/29/20 Page 2 of 4




                                            PARTIES

3. Plaintiff John Erin Binns is a 20 year old resident of Izmir, Turkey and a US citizen.

Plaintiff is currently under investigation by FBI Anchorage for his alleged role in the Satori

botnet conspiracy.



4. Defendants FBI and DOJ are agencies within the meaning of 5 USC § 552(f).



                                             FACTS

5. On July 14, 2020, Plaintiff submitted a request (“Satori Botnet Request”) through the FBI’s

online eFOIA portal requesting all releasable, non-exempt records related to the Satori botnet

investigation. Tracking number 1470765-000 was assigned to Plaintiff’s request.



6. On July 24, 2020, Plaintiff received a response from the FBI for the Satori Botnet Request

in which they stated that they were unable to find any responsive records. This is an improper

withholding of agency records, as three of the participants in the Satori botnet conspiracy

have already been indicted by the FBI, and the requested records should exist.



7. On July 24, 2020, Plaintiff submitted an appeal for the Satori Botnet Request through the

DOJ’s Entellitrak portal. Tracking number A-2020-01425 was assigned to Plaintiff’s appeal.



8. 5 USC § 552(a)(6)(A)(i) requires that an agency respond to a FOIA appeal within 20 days

(excluding Saturdays, Sundays, and public holidays). More than 20 working days have
            Case 1:20-cv-02547-CJN Document 6 Filed 10/29/20 Page 3 of 4


passed since Plaintiff submitted his appeal and the DOJ has not complied with their

obligations under FOIA. Plaintiff has received no response from the DOJ regarding his appeal

for the Satori Botnet Request.



9. On September 27, 2020, Plaintiff submitted a FOIA request (“Mirai Botnet Request”) for all

records related to the Mirai botnet investigation through the FBI’s online eFOIA portal.

Tracking number 1477267-000 was assigned to the Mirai Botnet Request.



10. On October 1, 2020, Plaintiff received a response from the FBI for the Mirai Botnet

Request in which they stated that no records could be located.



11. On October 1, 2020, Plaintiff submitted an appeal for the Mirai Botnet Request through

the DOJ’s Entellitrak portal. Plaintiff’s appeal number for this request is A-2021-02136.



12. The DOJ has violated 5 USC § 552(a)(6)(A)(i) by not making a final determination on

Plaintiff’s appeal for the Mirai Botnet Request within 20 working days.



                         COUNT I (Violation of FOIA – 5 USC § 552)

13. Plaintiff realleges all of the preceding paragraphs.



14. Defendant DOJ has not made a final determination on Plaintiff’s requests within the time

limits set by FOIA. Pursuant to 5 USC § 552(a)(6)(C)(i), Plaintiff is deemed to have exhausted
            Case 1:20-cv-02547-CJN Document 6 Filed 10/29/20 Page 4 of 4


his administrative appeal remedies for both the Satori Botnet Request and the Mirai Botnet

Request.



15. Defendant FBI failed to perform an adequate search for records responsive to Plaintiff’s

FOIA requests.



                              PRAYER FOR RELIEF
                 WHEREFORE, Plaintiff respectfully requests that this Court:

(1) Order Defendants DOJ and FBI to conduct searches for any and all records responsive to
                                   Plaintiff’s FOIA requests.
   (2) Order Defendants DOJ and FBI to produce any and all non-exempt records that are
     responsive to Plaintiff’s FOIA requests and Vaughn indices of any withheld records.
 (3) Enjoin Defendants DOJ and FBI from improperly withholding records from Plaintiff in the
                                              future.
             (4) Grant any further relief as this court may deem just and proper.

                                   Respectfully submitted,
                                       John Erin Binns
                                      1775/4 Sk No 3/1
                                       Karsiyaka, Izmir
                                            35580
                                           Turkey
                                  binnsjohn84@gmail.com
                                      +905488575356

                                     /s/ John Erin Binns

                                   Date: October 29, 2020
